DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8,12, 13-15, 21-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song).
Regarding claim 1, Jee discloses a semiconductor package comprising: a first semiconductor chip (Fig. 3, 100a/107; ¶54-55) comprising a first through-electrode  (Fig. 3, 105, ¶46) and a first upper connection pad (Fig. 3, 122, ¶55) an upper surface of the first semiconductor chip, the first upper connection pad comprising a lower surface contacting the first through-electrode, an upper surface opposite the lower surface of the first upper connection pad, and a side surface connecting the lower surface and the upper surface of the first upper connection pad; a second semiconductor chip (Fig. 3, 100b; ¶54-55) on the first semiconductor chip and comprising a second lower connection pad (Fig. 3, 126; ¶54-55) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a connection bump (Fig. 3, 124; ¶54-55) between the first semiconductor chip and the second semiconductor chip and connected to the first upper connection pad and the second lower connection pad; a first insulating layer (not shown; ¶37 molding) between the first semiconductor chip and the second semiconductor chip, wherein the first upper connection pad, the connection bump, and the second lower connection pad are in the first insulating layer; and a second insulating layer (Fig. 3, 140; ¶54-55) extending between the first semiconductor chip and the first insulating layer and extending on the upper surface of the first semiconductor chip, the side surface of the first upper connection pad, and a portion of a side surface (lower portion) of the connection bump (Fig. 3, 124; ¶54-55), wherein the portion of the side surface of the connection bump is a second portion (lower side) of the side surface of the connection bump, the side surface of the connection bump consists of a first portion (upper portion) and the second portion (lower portion), the first portion contacts the second lower connection pad, and the second portion is between the first upper connection pad and the first portion,  wherein the second insulating layer (Fig. 3, 140; ¶54-55) comprises a lower surface that is in contact with the upper surface of the first semiconductor chip (Fig. 3, 100a/107; ¶54-55) and is in contact with the second portion of the side surface of the connection bump (lower portion), and the second insulating layer is absent from the first portion of the side surface of the connection bump, and wherein the lower surface of the first upper connection pad (Fig. 3, 122; ¶54-55) is coplanar with the lower surface of the second insulating layer (Fig. 3, 140; ¶54-55).
Paragraph 37 discloses the first, second, and third semiconductor chips 100a, 100b, and 100c and the first and second connection members 120a and 120b may be sealed with a molding member and may thus be protected from external impact. In order to connection members 120 molding material must be between the chips.
For clarity, Jee does not specifically show the first insulating layer.
Song discloses a first insulation layer 260b between first chip 220 and a second chip 240, a second insulation layer between the first insulation layer and the first chip 220.Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Song discloses a connection structure where a second insulating layer (Fig. 11, 250b; ¶89) extending between a first chip (Fig. 11, 220; ¶89) and a first insulating layer (Fig. 11, 260b; ¶75) and extending on the first chip (Fig. 11, 220; ¶89), a side surface of the first upper connection pad (Fig. 11, top side 226; ¶88), and a portion of a side surface of the connection bump (Fig. 11, 230b; ¶88), wherein the portion of the side surface of the connection bump is a second portion of the side surface of the connection bump, the side surface of the connection bump consists of a first portion and the second portion, the first portion contacts the second lower connection pad  (Fig. 11, 244; ¶87), and the second portion is between the first upper connection pad (Fig. 11, 226; ¶75) and the first portion, and wherein the second insulating layer (Fig. 11, 250b; ¶89) is in contact with the upper surface of the first chip and the second portion of the side surface of the connection bump, and the second insulating layer is absent from the first portion of the side surface of the connection bump.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the first insulation layer of Song for adding strength to the package.
Regarding claim 2,Jee in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is spaced apart from the first upper connection pad (Fig. 11, 226; ¶75 Song) by the second insulating layer. (Fig. 11, 250b; ¶89 Song) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 7, Jee in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶89 Song) is a non-conductive film, and wherein the second insulating layer is a flux. (Fig. 3, 140; ¶54-55 Jee)  	
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 8, Jee in view of Song discloses the semiconductor package of claim 1, wherein an upper surface of the first upper connection pad (Fig. 3, 122, ¶55 Jee) comprises a first portion contacting the connection bump (Fig. 3, 124; ¶54-55 Jee) and a second portion not contacting the connection bump, wherein a width of the upper surface of the first upper connection pad is greater than a width of the first portion of the upper surface of the first upper connection pad , and wherein the second insulating layer (Fig. 3, 140; ¶54-55 Jee) extends on the second portion of the upper surface of the first upper connection pad (Fig. 3, 122, ¶55 Jee).  
Regarding claim 12, Jee in view of Song discloses the semiconductor package of claim 1, further comprising: a first upper passivation layer (Fig. 3, 107; ¶54-55 Jee) on the upper surface of the first semiconductor chip (Fig. 3, 100a; ¶54-55 Jee), wherein a portion of the first through-electrode (Fig. 3, 105, ¶46 Jee) is in the first upper passivation layer, and wherein the second insulating layer (Fig. 3, 140; ¶54-55 Jee) extends along an upper surface of the first upper passivation layer and the side surface of the first upper connection pad  (Fig. 3, 122, ¶55 Jee).
Regarding claim 13, Kang discloses a semiconductor package comprising: a first semiconductor chip  (Fig. 3, 100a/107; ¶54-55) comprising a first through-electrode (Fig. 3, 105, ¶46) and a first upper connection pad (Fig. 3, 122, ¶55) an upper surface of the first semiconductor chip; the first upper connection pad comprising a lower surface contacting the first through-electrode, an upper surface opposite the lower surface of the first upper connection pad, and a side surface connecting the lower surface and the upper surface of the first upper connection pad; a second semiconductor chip (Fig. 3, 100b; ¶54-55) on the first semiconductor chip and comprising a second lower connection pad (Fig. 3, 126; ¶54-55) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a connection bump (Fig. 3, 124; ¶54-55) between the first semiconductor chip and the second semiconductor chip and connected to the first upper connection pad and the second lower connection pad; and an insulating film  between the first semiconductor chip and the second semiconductor chip and comprising a first insulating layer  (not shown; ¶37 molding) and a second insulating layer (Fig. 3, 140; ¶54-55) that comprises a material different from a material of the first insulating layer, wherein the second insulating layer is a flux layer, and wherein the second insulating layer comprises a first portion extending between the first insulating layer to the upper surface of the first semiconductor chip and further comprises a second portion  extending between the first insulating layer and the side surface of the first upper connection pad, and wherein the lower surface of the first upper connection pad is coplanar with a lower surface of the first portion of the second insulating layer.
Jee does not specifically show the first insulating layer configuration.
Song discloses a second insulating layer (Fig. 11, 250b; ¶89) that comprises a material different from a material of the first insulating layer (Fig. 11, 260b; ¶75), wherein the second insulating layer is a flux layer, and wherein the second insulating layer comprises a first portion extending between the first insulating layer to the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and further comprises a second portion  extending between the first insulating layer (Fig. 11, 250b; ¶89) and a side surface of the first upper connection pad (Fig. 11, top side 226; ¶88), and the first and second portions have an equal thickness (Clear from figures).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the first insulation layer of Song for adding contact stability between chips.
Regarding claim 14, Jee in view of Song discloses the semiconductor package of claim 13, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is a non-conductive film.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the first insulation layer of Song for adding contact stability between chips.
Regarding claim 15, Jee in view of Song discloses the semiconductor package of claim 13, wherein the second insulating layer (Fig. 3, 140; ¶54-55 Jee) is in contact with at least a portion of the connection bump. (Fig. 3, 124; ¶54-55 Jee)
Regarding claim 21, Jee in view of Song discloses the semiconductor package of claim 1, wherein the second insulating layer (Fig. 3, 140; ¶54-55 Jee) comprises a first portion (horizontal) extending on the upper surface of the first semiconductor chip  (Fig. 3, 100a/107; ¶54-55 Jee) and a second portion (vertical) extending on the side surface of the first upper connection pad  (Fig. 3, 122, ¶55 Jee), and wherein the first portion and the second portion of the second insulating layer have an equal thickness (Fig. 3, clear from the drawings; Jee).  
Regarding claim 22, Jee in view of Song discloses the semiconductor package of claim 1, but is silent on wherein, in a cross-sectional view, the first portion of the side surface of the connection bump (Fig. 3, 124; ¶54-55 Jee) has a first length (middle diameter) that is greater than a second length (diameter below the middle diameter) of the second portion of the side surface of the connection bump.
A cross section of the solder bump is a circle. In a circle the middle portion has a length greater than a portion at or leading to a top or bottom pole. 
Regarding claim 23, Jee in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is in contact with the lower surface of the second semiconductor chip (Fig. 11, 240; ¶88 Song) and the first portion of the side surface of the connection bump (Fig. 11, 230b; ¶89 Song).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the first insulation layer configuration of Song for protecting the package. 
Regarding claim 25, Jee in view of Song discloses the semiconductor package of claim 1, wherein the second insulating layer  (Fig. 3, 140; ¶54-55 Jee) comprises a horizontal portion and a vertical portion, the horizontal portion is in contact with the upper surface of the first semiconductor chip (Fig. 3, 100a/107; ¶54-55 Jee), and the vertical portion protrudes from the horizontal portion and is in contact with the side surface of the first upper connection pad (Fig. 3, 122, ¶55 Jee), and wherein the vertical portion of the second insulating layer has a uniform thickness along the side surface of the first upper connection pad.(clear drawings)
Regarding claim 26, Jee in view of Song discloses the semiconductor package of claim 13, wherein the first portion of the second insulating layer (Fig. 3, 140; ¶54-55) extends in a horizontal direction, and the second insulating layer further comprises a second portion that protrudes from the first portion of the second insulating layer in a vertical direction and contacts the side surface of the first upper connection pad (Fig. 3, 122, ¶55) , and wherein the second portion of the second insulating layer has a uniform thickness along the side surface of the first upper connection pad.  
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 20130087917 A1; Jee) in view of Song et al. (US 20150102468 A1; Song), and further in view of Kang et al. (US 20150102468 A1; Kang)
 	Regarding claim 9, Jee in view of Song discloses the semiconductor package of claim 1, further comprising: a second lower passivation layer extending on the lower surface of the second semiconductor chip and a side surface and a portion of a lower surface of the second lower connection pad; and a vertical structure on the second lower connection pad and the second lower passivation layer and connecting the second lower connection pad to the connection bump.  
Kang discloses further comprising: a second lower passivation layer (Fig. 17,160; ¶62 Kang) extending on the lower surface of the second semiconductor chip (Fig. 17,100; ¶62 Kang) and a side surface and a portion of a lower surface of the second lower connection pad (Fig. 17,170; ¶62 Kang); and a vertical structure (Top portion of pad extending over the passivation layer forming a T-shape) on the second lower connection pad and the second lower passivation layer and connecting the second lower connection pad to the connection bump  (Fig. 17, 244; ¶70 Kang).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a second passivation layer
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 20130087917 A1; Jee) in view of Song et al. (US 20150102468 A1; Song) and further in view of Chuang et al. (US 20140035148 A1; Chu).
Regarding claim 11, Jee in view of Song discloses the semiconductor package of claim 1, but is silent on wherein a vertical axis crossing a center of the first upper connection pad is offset from a vertical axis crossing a center of the second lower connection pad.  
Chu discloses a bond structure for a use in a semiconductor package wherein a vertical axis crossing a center of the first upper connection pad (Fig. 4A, 210; ¶32) is offset from a vertical axis crossing a center of the second lower connection pad (Fig. 4A, 112'; ¶36).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have offset bonding structures to withstand bonding stress caused by thermal cycling to reduce cold joints.
Claims 16, 18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 20130087917 A1; Jee) in view of Song et al. (US 20150102468 A1; Song), Kang et al. (US 20150102468 A1; Kang),.
Regarding claim 16, Jee discloses semiconductor package comprising: a first semiconductor chip (Fig. 3, 100a/107; ¶54-55) comprising a plurality of first through-electrodes (Fig. 3, 105, ¶46) and a plurality of first upper connection pads (Fig. 3, 122, ¶55)  that are on an upper surface of the first semiconductor chip, wherein lower surfaces of the plurality of first upper connection pads contact the plurality of first through-electrodes, respectively; a second semiconductor chip (Fig. 3, 100b; ¶54-55)  on the first semiconductor chip and comprising a plurality of second lower connection pads (Fig. 3, 126; ¶54-55) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a plurality of connection bumps (Fig. 3, 124; ¶54-55) that are between the first semiconductor chip and the second semiconductor chip, wherein each of the plurality of connection bumps is connected to a respective one of the plurality of first upper connection pads and a respective one of the plurality of second lower connection pads; a first insulating film  (not shown; ¶37 molding) between the first semiconductor chip and the second semiconductor chip and comprising a first non-conductive film layer  (not shown; ¶37 molding) and a first flux layer (Fig. 3, 140; ¶54-55)  between the first non- conductive film layer and the first semiconductor chip; … wherein the first flux layer comprises a first portion continuously extending on the upper surface of the first semiconductor chip to an edge of the first semiconductor chip, and one end of the first portion of the first flux layer is exposed by a side surface of the first non-conductive film layer, and wherein the lower surfaces of the plurality of first upper connection pads are coplanar with a lower surface of the first portion of the first flux layer.
Jee is silent on and a first molding member on side surfaces of the first semiconductor chip, the second semiconductor chip, and the first insulating film. Jee does not specifically disclose the relation between the first and second insulation layers.
Kang discloses a device wherein and a first molding member (Fig. 42, 340; ¶225) on side surfaces of the first semiconductor chip (Fig. 42, 200; ¶112), the second semiconductor chip (Fig. 42, 100; ¶112) , and a first insulating film  (Fig. 42, 310; ¶80), to the first semiconductor chip than the upper surface of the first upper connection pad,
Song discloses  a first flux layer (Fig. 11, 250b; ¶89) between the first non- conductive film layer (Fig. 11, 260b; ¶75) and the first semiconductor chip, and wherein the first flux layer comprises a first portion that extends on the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and continuously extends from a side surface of a first one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75) to a side surface of a second one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75), and the first portion of the first flux layer has a uniform thickness (Clear from the figures).   
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the first insulation layer of Song and the mold of  Wang for adding stability between chips and protecting the package.
Regarding claim 18, Jee in view of Song and Kang discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 1, 10; ¶34 Jee), wherein the first semiconductor chip (Fig. 1, 100a; ¶54-55 Jee) is mounted on an upper surface of the substrate; and a second insulating film (Fig. 11, 260a/250a; 489 Song) between the substrate and the first semiconductor chip (Fig. 11,220; 487 Song) and comprising a second non-conductive film layer (Fig. 11, 250a; 489 Song)  in a space between the substrate  (Fig. 11, 210; 90 Song) and the first semiconductor chip and a second flux layer (Fig. 11, 260a; 490 Song) between the second non-conductive film layer and the substrate, wherein the first molding member (Fig. 42, 340; ¶225 Kang) extends on a side surface of the second insulating film (Fig. 42, 2400; 4230 Kang) and the upper surface of the substrate.  
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips and the substrate; the molding layer of Kang for protecting the package.
 	Regarding claim 19, Jee in view of Song and Kang discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 1, 10; ¶34 Jee), wherein the first semiconductor chip (Fig. 1, 100a; ¶54-55 Jee) is mounted on an upper surface of the substrate; and a second molding member (Fig. 42, 340; ¶225 Kang) on the substrate and extending on a side surface of the first molding member (Fig. 42, 5000; ¶238 Kang).  
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the molding layer of Kang for protecting the package.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (US 20130087917 A1; Jee) in view of Song et al. (US 20150102468 A1; Song), and further in view of Kim et al. (US 20190206841 A1; Kim).
Regarding claim 24, Jee in view of Song discloses the semiconductor package of claim 1, but is silent on wherein the second insulating layer  comprises a portion contacting the side surface of the first upper connection pad.
Song discloses the second insulating layer (Fig. 250b; ¶89 Song) extending in a horizontal and vertical direction. At issue is the position of the upper connection pad. Song’s upper connection pad is embedded. Kang’s pad (Fig. 17, 242; ¶69 Kang) is located on the surface.  When combined the configuration of Song’s second insulating layer would contact the side surface of Kang’s pad. Kim demonstrates this feature.
Kim discloses an analogous semiconductor device where the pads (Fig. 10, 617; ¶108) are above the surface (Fig. 10, 610a; ¶109) rather than embedded; having a vertical portion of the second insulating layer (Fig. 10, 630; ¶108) contacting the lateral side surface of the pad.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the second insulating layer contact the side surface of the upper connection pad to add more stability to the pad connection.
Allowable Subject Matter
Claims 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 27, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "and the first flux layer further comprises a second portion that protrudes from the first portion of the first flux layer in a vertical direction and contacts a side surface of a first one of the plurality of first upper connection pads”, as recited in Claim 27, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899